Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation: a control capacitor circuit; the control capacitor circuit is electrically coupled with a control node; the second voltage control circuit is electrically coupled with a second electrode of the light-emitting element, the control node, a follower node and the first gate line, respectively; the second voltage control circuit is configured to, under control of the first gate drive signal, control the second electrode of the light-emitting element to be coupled with the control node, thereby controlling the light-emitting element to be turned on, so that the control capacitor circuit is charged by the reference voltage, a potential at the control node is changed accordingly, until the light-emitting element is turned off; the second voltage control circuit is further configured to control a voltage at the follower node according to a voltage at the control node, as recited in claim 1.

	Claims 2-8 are dependent upon claim 1 and is thus allowed for the reason set forth above in claim 1.

	Claim 9 is similar to claim 1 and is thus allowed for the reason set forth above in claim 1.

	Claims 10-17 are dependent upon claim 9 and is thus allowed for the reason set forth above in claim 9.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/Primary Examiner, Art Unit 2691